[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11040         ELEVENTH CIRCUIT
                                                                      FEB 1, 2012
                                        Non-Argument Calendar
                                      ________________________        JOHN LEY
                                                                        CLERK

                              D.C. Docket No. 3:10-cr-00105-MCR-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

ENRIQUE RICO-VIDAL,
a.k.a. Enrique Vidall,
a.k.a. Luis Javier Marrero,


llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (February 1, 2012)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Enrique Rico-Vidal in this

appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rico-Vidal’s conviction and

sentence are AFFIRMED.




                                         2